DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 01 December 2020 to the previous Office action dated 06 October 2020 is acknowledged. Pursuant to amendments therein, claims 1-23 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 102 is made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.
The double patenting rejection made in the previous Office action is withdrawn in view of applicant’s submission of an acceptable terminal disclaimer, but a new double patenting rejection is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 August 2020.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of species topical active ingredient lidocaine was made without traverse in the reply filed on 05 August 2020.
	Claims 1-3, 8-16, and 22-23 are under current examination.

Terminal Disclaimer
The terminal disclaimer filed on 01 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/412,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23 fails to further limit the subject matter of claim 1 upon which it depends in that it recites “further comprising menthol”, but claim 1 upon which it depends already recites menthol.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see remarks page 5, filed 01 December 2020, with respect to the rejection(s) of claim(s) 1-3, 8, 10, and 12-16 under 35 U.S.C. 102 and claim(s) 1-3 and 8-16 under 35 U.S.C. 103, have been fully considered and are persuasive, in that Bhalani et al. (of record) does not disclose menthol as now claimed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swinehart (U.S. Patent No. 5,961,997; issued 05 October 1999) as discussed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 12-16, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinehart (U.S. Patent No. 5,961,997; issued 05 October 1999).
Swinehart discloses an antipruritic cream for application to skin comprising emulsifying wax NF (i.e., viscosity enhancer), about 2-8% polysorbate 20 and polysorbate 80 (i.e., nonionic surfactants), menthol, lidocaine (i.e., topical active ingredient, topical analgesic), and methyl paraben (i.e., excipient, preservative) (Example 1; claim 1).
Regarding claims 13, 14, and 16, although such claims limit the polyol, electrolyte, or antioxidant, the excipient may still be a preservative per claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-16, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swinehart.
Swinehart discloses an antipruritic cream for application to skin comprising emulsifying wax NF, about 2-8% w/w polysorbate 20 and polysorbate 80 (i.e., nonionic surfactants), menthol, lidocaine (i.e., topical active ingredient, topical analgesic), and methyl paraben (i.e., excipient, preservative) (Example 1; claim 1) wherein polysorbates are emollients (column 7 lines 17-21) wherein other ingredients used in skin care products are suitable for use in the composition (column 2 lines 59-66) including thickeners (i.e., viscosity enhancers) such as carboxymethylcellulose (i.e., cellulose derivative), carboxypropylcellulose (i.e., cellulose derivative), hydroxypropylcellulose (i.e., cellulose derivative), carbomer 940, or PVP (i.e., polyvinylpyrrolidone, povidone) (Table 1 column 3).
Although Example 1 of Swinehart does not include one or more viscosity enhancers selected from cellulose derivatives, carbomers, or povidone as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Swinehart as discussed above and to include a thickener (i.e., viscosity enhancer) such as carboxymethylcellulose (i.e., cellulose derivative), carboxypropylcellulose (i.e., cellulose derivative), hydroxypropylcellulose (i.e., cellulose derivative), carbomer 940, or PVP (i.e., polyvinylpyrrolidone, povidone), in the composition of Swinehart such as Example 1 thereof as discussed above, with a reasonable expectation of success.
Moreover, although Swinehart does not disclose about 0.05-2% w/v viscosity enhancer as claimed, it would have been prima facie obvious to a person of ordinary 
Regarding claim 9, although Swinehart does not disclose about 1-7% w/v nonionic surfactants as claimed, the concentration disclosed by Swinehart of about 2-8% w/w polysorbates is believed to overlap such claimed concentration, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I), or alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the emollience of the composition of Swinehart as discussed above by varying the amount of polysorbates emollients therein through routine experimentation per MPEP 2144.05(II), such as including more emollients for higher emollience or less emollients for lower emollience such that a desired emollience for the composition is achieved, with a reasonable expectation of success.
Regarding claims 13, 14, and 16, although such claims limit the polyol, electrolyte, or antioxidant, the excipient may still be a preservative per claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/014,324 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘324 claims merely additionally recite the topical composition as an ophthalmological gel, and PEG and cellulose derivative of the ‘324 claims are viscosity enhancers, and the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617